Citation Nr: 0937612	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-09 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance and/or housebound status.

3.  Entitlement to an increased rating for service-connected 
anxiety reaction with somatic symptoms, currently evaluated 
50 percent disabling.

4.  Entitlement to an increased rating (compensable) for 
service-connected left hydrocele. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in St. Paul, Minnesota in which the RO denied service 
connection for tinnitus, denied increased ratings for 
service-connected anxiety reaction with somatic symptoms and 
for a service-connected left hydrocele, and denied 
entitlement to special monthly compensation based on the need 
for aid and attendance and/or housebound.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).

The issues of entitlement to increased ratings for anxiety 
reaction with somatic symptoms for a left hydrocele are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further 
action on his part is required.

Issues not on appeal

in a May 2009 rating decision, the RO granted service 
connection for bilateral hearing loss; a noncompensable 
disability rating was assigned, effective April 30, 2007.  To 
the Board's knowledge, the Veteran has not appealed that 
decision.  Therefore, it is not in appellate status.  It will 
be discussed no further herein.


It appears that the Veteran is seeking service connection for 
gastrointestinal and/or gastroesophageal disorders, including 
as secondary to his service-connected anxiety reaction with 
somatic symptoms.  This matter has not as yet been developed 
by the RO.  It is referred to the RO for such additional 
action as may be appropriate.   
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

  
FINDINGS OF FACT

1.  There is no competent medical evidence to indicate that 
the Veteran currently has tinnitus.

2.  The Veteran's service-connected disabilities are anxiety 
reaction with somatic symptoms, rated 50 percent disabling; 
bilateral hearing loss, rated noncompensably disabling; and 
left hydrocele, rated noncompensably disabling. 

3.  The medical and other evidence of record does not reveal 
that the service-connected disabilities have rendered the 
Veteran permanently bedridden or so helpless that he is 
unable to perform self-care tasks or protect himself from the 
hazards incident to his daily environment without care or 
assistance of another person on a regular basis.

4.  The medical and other evidence of record does not reveal 
that the Veteran's service-connected disabilities cause him 
to be permanently housebound.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The requirements for special monthly compensation based 
on the need for regular aid and attendance or on the account 
of housebound status are not met.  
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
tinnitus, and entitlement to special monthly compensation 
based on the need for aid and attendance and/or housebound.  
The issues of entitlement to increased disability ratings for 
anxiety reaction with somatic symptoms and for a  left 
hydrocele are addressed in the remand that follows below.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record. See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues being decided on appeal.  
The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his original 
claims of service connection for tinnitus and for special 
monthly compensation in a letter from the RO dated May 21, 
2007.  That letter informed the Veteran that the evidence 
must show that "you had an injury in military service, or a 
disease that began in or was made worse during military 
service, or there was an event in service that caused an 
injury or disease."  That letter also informed the Veteran of 
the evidence necessary to establish special monthly 
compensation based on the need for aid and attendance and/or 
housebound.
 
Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the Veteran was advised in the letters 
that VA is responsible for obtaining relevant records from 
any Federal agency, including records kept by VA treatment 
centers and the Social Security Administration.  

With respect to private treatment records, the letter 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with the letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letter asked that the Veteran complete this release so that 
VA could obtain these records on his behalf.

The May 2007 VCAA letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has them.  If the holder of the 
evidence declines to give it to us or asks for a fee to 
provide them, we'll notify you of the problem.  "It is your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency" [Emphasis as in originals].

The letter specifically requested of the Veteran: "If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the "give 
us everything you've got" requirements of 38 C.F.R. § 
3.159(b) in that the Veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim. This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in the May 2007 letter.  The letter detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
a disability rating, such as on- going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the May 2007 letter 
from the RO.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, the Veteran received complete VCAA notice, including 
the required Dingess notice, in the May 2007 letter, prior to 
the RO's initial October 2007 rating decision. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims being decided on appeal, and that 
there is no reasonable possibility that further assistance 
would aid in substantiating it.  In particular, the RO has 
obtained the Veteran's service treatment records, and reports 
of VA and private treatment.

The Veteran was not afforded a VA examination to address his 
claimed tinnitus. 
The Board is aware of the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), which held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease, manifested in accordance with 
presumptive service connection regulations, occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

However, a medical examination is unnecessary in this case, 
because there is no objective and competent evidence of any 
diagnosis of tinnitus.  The facts of this case are different 
than the facts in Charles v. Principi, 16 Vet. App. 370 
(2002), in which the Court held that VA erred in failing to 
obtain a medical nexus opinion where evidence showed acoustic 
trauma in service and a current diagnosis of tinnitus. 
Significantly, in this case there is no competent medical 
evidence of current diagnosis of tinnitus.

Accordingly, the Board finds that VA has satisfied the duty 
to assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf concerning the 
issues to be decided herein..

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the Veteran and his spouse 
testified at an April 2009 Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to two 
of the issues on appeal.

1.  Entitlement to service connection for tinnitus.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
element, the current existence of a disability.  Without it, 
service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

Hickson element (1) requires medical evidence of a current 
disability.  There is no evidence that the Veteran has been 
diagnosed with tinnitus. 

In April 2007, the Veteran filed a claim of entitlement to 
service connection for tinnitus, accompanied by no supporting 
evidence to indicate that he has been diagnosed with 
tinnitus.  He has not subsequently furnished any medical 
evidence which indicates or suggests that he has tinnitus.  
The only relevant medical evidence is contained in a January 
2001 VA outpatient hearing evaluation, at which the Veteran 
made no complaint of tinnitus, nor was tinnitus diagnosed.  

The record contains the Veteran's own statement in his claim 
that he has tinnitus.  However, there is no evidence showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render a competent 
medical opinion as to the diagnosis of the claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2008).  Consequently, the 
Veteran's own assertions relating to tinnitus have no 
probative value.

The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Although the Board is aware of the Veteran's 
infirmities, this does not relieve him of the obligation to 
submit evidence which is supportive of his claim.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

Accordingly, Hickson element (1) has not been met.  On that 
basis the claim fails.    
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance and/or housebound.

Relevant law and regulations

Special monthly compensation

(i.) Aid and attendance

Special monthly compensation (SMC) is payable at a specified 
rate if the veteran, as the result of service-connected 
disability, is in need of regular aid and attendance.  Need 
for aid and attendance means helplessness or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  A veteran will be considered to be in need 
of regular aid and attendance if he or she is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; if the veteran is a patient in a 
nursing home because of mental or physical incapacity; or if 
the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. 
§ 3.351(b) (2008).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  See 38 C.F.R. § 3.352(a) 
(2008).

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the Veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

Although a veteran need not show all of the disabling 
conditions identified in 
38 C.F.R. § 3.352(a) to establish entitlement to aid and 
attendance, the Court has held that it is logical to infer 
there is a threshold requirement that "at least one of the 
enumerated factors be present."  See Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).



(ii.) Housebound rate

Special monthly compensation is payable at a specified rate 
if a veteran has one service-connected disability rated as 
100 percent disabling and either (1) a separate disability 
rated at 60 percent or higher or (2) [s]he is permanently 
housebound due to service-connected disability.  

The veteran will be found to be permanently housebound if, 
due to service-connected disabilities, [s]he is substantially 
confined to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime. 38 U.S.C.A. 
§ 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2008).

Factual background

The Veteran is service connected for anxiety reaction with 
somatic symptoms, rated 50 percent disabling; bilateral 
hearing loss, rated noncompensably disabling; and left 
hydrocele, rated noncompensably disabling.    

The record indicates that the Veteran has significant non 
service-connected disabilities, to include impaired vision 
with 20/200 vision bilaterally.   

Analysis

With regard to the need for aid and attendance, the Veteran 
unquestionably has significant problems which cause him to 
require help in the activities of daily living.
In a March 2007 letter, the Veteran's primary care doctor, 
Dr. P.S., stated that the Veteran has multiple severe medical 
problems which have essentially left him homebound, including 
significant hearing loss, progressive retinal deterioration 
with blindness, recurrent inflammation of his stomach, and he 
has had Nissen fundoplication and persistent abdominal pain.  
Dr. P.S. stated that the Veteran is dependent upon others to 
help him with his activities of daily living and any 
transportation that may be necessary for clinic visits.  

A May 2007 statement from the Veteran's daughter indicated 
that the Veteran only leaves the house when he is taken to a 
doctor's appointment nearby, that he is legally blind and 
hard of hearing, and that he needs help with his daily needs 
of dressing, toileting, and walking.  She stated that he uses 
assistive devices of a cane, walker, and wheelchair to 
ambulate, and that he can only walk a few steps.

The only service-connected disability referred to in these 
statements is the bilateral hearing loss, which is rated 
noncompensably disabling by VA.  There is no indication that 
the Veteran's hearing loss, alone, would render him in need 
of aid and attendance.  It appears that non service-connected 
disabilities such as blindness and general physical 
debilitation cause the need for aid and attendance.  

The Veteran does not meet the criteria for special monthly 
compensation at the housebound rate, based on one service-
connected disability rated as 100 percent disabling and a 
separate disability rated at 60 percent or higher.  As noted 
above, the Veteran's only compensable service-connected 
disability is anxiety reaction with somatic symptoms, rated 
50 percent disabling.  

Further, it does not appears that the Veteran is rendered 
housebound by any service-connected disability, or a 
combination of the three service-connected disabilities 
[anxiety disorder, hearing loss and hydrocele].  Although the 
Veteran reportedly is confined to a wheelchair, the medical 
evidence does not show that this is due to any service-
connected disability.

Furthermore, while the objective evidence does demonstrate 
that the Veteran is currently housebound, that is, he is 
substantially confined to his home or the immediate premises, 
this is not shown to be due to his service-connected 
disabilities.  The evidence indicates that his housebound 
status is primarily due to non-service-connected disabilities 
of impaired eyesight and musculoskeletal disorders.  

In summary, for reasons stated above the Board concludes that 
a preponderance of the evidence is against the claim.  
Although not disputing that the Veteran is significantly 
debilitated, there is no evidence that such is due to any of 
his service-connected disabilities or a combination thereof.  
Entitlement to special monthly compensation for regular aid 
and attendance and at the housebound rate is not established.        

Additional comments

The Board is remanding the issues of the Veteran's 
entitlement to increased disability ratings for his service-
connected anxiety reaction and left hydrocele.  Because the 
medical and other evidence does not indicate or even suggest 
that these disabilities have any bearing on the SMC claim 
here being decided, the Board declines to defer action on 
this issue.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied.  


REMAND

The Veteran is currently 86 years old, and is a World War II 
combat Veteran who lives in Duluth, Minnesota.  He has been 
treated at the VA Twin Ports CBOC in Superior, Wisconsin, 
which is just across the river from Duluth.  The Veteran has 
presented a March 2007 letter from his primary care physician 
which indicates that, due to his poor health, he is unable to 
travel distances.  

For reasons which are not clear, the RO determined that VA 
Compensation and Pension (C&P) examinations related to the 
Veteran's increased rating claims had to be done at the 
Minneapolis VAMC, which is some 154 miles from Duluth. 

In view of the Veteran's age and medical evidence 
demonstrating his inability to travel long distances, the 
statutory duty to assist requires that the Veteran be 
afforded appropriate C&P examinations on a contract fee basis 
at a location closer to his home, preferably in Duluth, 
Minnesota or Superior, Wisconsin.   

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  VBA should schedule the Veteran for 
appropriate examination(s) on a contract 
fee basis in connection with his claims 
of increased rating for anxiety reaction 
with somatic symptoms and for left 
hydrocele.  If feasible, the examinations 
should be conducted in Duluth, Minnesota 
or neighboring Superior, Wisconsin.  The 
examiner(s) should assess the current 
severity of the Veteran's service-
connected anxiety reaction with somatic 
features and left hydrocele.  Reports 
should be prepared and associated with 
the Veteran's claims folder. 

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claims of increased rating.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with a 
SSOC and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).    



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


